                      Case 13-24460-kl           Doc 249          Filed 08/13/20      Page 1 of 1


                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF INDIANA
                                          HAMMOND DIVISION

IN RE:                                                        )        CHAPTER 13 PROCEEDINGS
MARY L. COSSEY                                                )
                                                              )        CASE NO.         13-24460 KL
                 Debtor                                       )

                                           MOTION TO REOPEN CASE

        Comes now Paul R. Chael, Standing Chapter 13 Trustee herein, and moves the Court pursuant to 11
U.S.C. §350(b) to reopen the case for further administration, and in support thereof alleges states as follows:

        1.       This case was filed on December 26, 2013 and confirmed on about March 9, 2016.

        2.       The case was subsequently discharged on January 15, 2019.

        3.       Recently certain information has been provided to the Trustee which allegations include, but are
                 not limited to, Debtor’s income was understated during the administration of her Chapter 13 case
                 and certain assets were not disclosed.

        4.       Should the case be reopened, the Trustee intends on filing an Adversarial Complaint requesting
                 the Court to revoke the discharge of the Debtor based on the newly discovered evidence.

        5.       Undersigned counsel believes that the one year deadline to set aside a discharge as outlined in 11
                 U.S.C. 1328(e) may be overcome by the doctrine of equitable tolling for concealment/fraud.

        WHEREFORE, Trustee prays for an Order reopening the case for further administration, and for all
other just and appropriate relief in the premises.

                                                              /s/ Amy J. Godshalk
                                                              Attorney for Paul R. Chael
                                                              Standing Chapter 13 Trustee
                                                              Indiana Attorney #16806-64

                                         CERTIFICATE OF SERVICE

         I hereby certify that on August 13, 2020 service of a true and complete copy of the above and foregoing pleading or
paper is being made through the Court’s ECF system upon the following:

U.S. Trustee - ustpregion10.soecf@usdoj.gov.com
David Dabertin – dabertin@netnitco.net
Jennifer R. Fitzwater – jfitzwater@indylegal.com
David M. Johnson – bankruptcy@doylefoutty.com
William M. Jonelis – jonelis_mapother@hotmail.com
Phillip A. Norman – pnorman@mlg-defaultlaw.com

and upon the following by depositing the same in the United States mail, envelopes properly addressed to each of them and
with sufficient first-class postage affixed.
Debtor – Mary L. Cossey, 1638 Cricket Court, Munster, IN 46321

                                                     /s/ Michelle J. Sersic
                                                     Legal Assistant to Paul R. Chael, Chapter 13 Trustee
                                                     401 West 84th Drive, Ste. C
                                                     Merrillville, IN 46410
                                                     (219) 650-4015
